Notice of Pre-AIA  or AIA  Status
 	The present application 16/739,729, filed on 1/1/2020 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
DETAILED ACTION
Claims 1-21 are pending in this application.
Drawings
The Drawings filed on 1/10/2020 are acceptable for examination purpose.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/5/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner




Statutory Review under 35 USC § 101

 	Claims 1-7 are directed toward a apparatus and have been reviewed
 	Claims 1-7 appear to be statutory, as the apparatus includes hardware (at least one data processor and/or memory) as disclosed in ¶ para 0030-0031, 0033,0046,0062 of the applicant’s specification referring to physical processor cores
Claims 8-14 are directed towards method and have been reviewed.
 	Claims 8-14 perform the method steps are on statutory category
 	Claims 15-21 are directed towards A tangible, non-transitory computer-readable storage medium having instructions stored thereon which, when executed by a processing device, cause the processing device to: have been reviewed
 	Claims 15-21 appear to be statutory, as computer program product includes hardware (at least one memory) as disclosed in ¶ para 0031,0066-0067 applicant’s specification referring to physical processor(s) (claim says non-transitory).








Claim Rejections - 35 USC § 101
 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claims 1,8,15, recite: An apparatus, comprising:
 	“a processing device; and
 	a memory device coupled to the processing device, the memory device having instructions stored thereon that, in response to execution by the processing device, cause the processing device to:
 	get text from one or more log files generated during database replication processing in a cloud computing environment;
 	transform the text into a structured language form represented by vectors;
 	identify patterns in the vectors;
 	classify one or more errors based on the identified patterns using supervised learning as either a recoverable error or an unrecoverable error;
 	analyze the one or more errors to determine one or more recovery jobs associated with database replication processing in the cloud computing environment for each of the recoverable errors; and

 	That is, other than reciting “by a processor” and/or “memory device”, nothing in the claim element precludes the step from practically being performed in the mind.  
For example, but for the “by a processor” language “transform the text into a structured language form….”; “identify patterns……”; “classify one or more errors based on the identified patterns….” in the context of this claim limitation encompasses the user manually classify pattern and associated error(s),  as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “processor device”, “memory device” language, “analyze error”, “recovery jobs” in the context of this claim encompasses the user thinking that the overall classify error and patterns.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas.  Accordingly, the claim 1 recites an abstract idea.
Step 2A Prong 2 Integration into a practical application
 	This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – using a processor device, memory device to perform classify error(s), analyze error(s), patterns.   The processor device, memory device  in these steps is recited at a high-level of generality (i.e, as a generic processor performing a generic computer function of classify, analyze, 
Step 2B significantly more
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform identify patterns in the vectors;
 	classify one or more errors based on the identified patterns using supervised learning as either a recoverable error or an unrecoverable error;
 	analyze the one or more errors to determine one or more recovery jobs…….”, amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
 	This judicial exception is not integrated into a practical application because the additional steps “identify patterns in the vectors;
 	classify one or more errors based on the identified patterns using supervised learning as either a recoverable error or an unrecoverable error;
 analyze the one or more errors to determine one or more recovery jobs…….”, are directed to mere data gathering and thus this step is an extra-solution activity.  The 

Claim 2,9,16, further elaborates on in response to execution by the processing device, cause the processing device to:
 	notify a user of the one or more recovery jobs, recoverable errors, and unrecoverable errors, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims 2,9,16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim, even in combination, amount to no more than mere instructions to apply the exception using a generic computer component.
 
Claim 3,10,17, further elaborates transform the text into a structured language form represented by vectors comprise instructions stored thereon that, in response to execution by the processing device, cause the processing device to:
 	segment the text into sentences;
 	segment the sentences into tokens;
 	tag tokenized sentences as parts of speech;
 	detect entities in tagged sentences;
 	detect relations among entities; and
 	convert relations into vectors, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims 3,10,19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim, even in combination, amount to no more than mere instructions to apply the exception using a generic computer component.

Claim 4,11,18, further elaborates classify one or more errors based on the identified patterns using supervised learning as either a recoverable error or an unrecoverable error perform error classification by applying the vectors to an error classification predictive model, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in 
The claims 4,11,18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim, even in combination, amount to no more than mere instructions to apply the exception using a generic computer component.

Claim 5,12,19, further elaborates: split the vectors into training data and testing data;
 	train the error classification predictive model with the training data;
 	test the error classification predictive model with the testing data;
 	evaluate metrics from the training and testing; and
 	tune error classification predictive model parameters in response to the evaluated metrics, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
 	The claims 5,12,19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim, even in combination, amount to no more than mere instructions to apply the exception using a generic computer component
Claim 6,13,20, further elaborates: wherein the error classification predictive model performs binary classification on the vectors, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
 	The claims 6,13,20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim, even in combination, amount to no more than mere instructions to apply the exception using a generic computer component

Claim 7,14,21, further elaborates: classify errors into sub-types of errors and determine one or more recovery jobs for each sub-type of recoverable error, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
 	The claims 7,14,21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim, even in combination, amount to no more than mere instructions to apply the exception using a generic computer component


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable     over Birch et al., (hereafter Birch), US Pub.No. 2010/0268991 published Oct,2010,         Li et al., (hereafter Li), US Pub.No. 2019/0065343 published Feb,2019 in view of Sade et al., (hereafter Sade), US Pub. No. 2015/0089280 published Mar 20215

As to Claim 1,8,15, Birch teaches a system which including “An apparatus, comprising: (fig 1)
 	“a processing device” (0045, line 8-9); and
 	“a memory device coupled to the processing device, the memory device having instructions stored thereon that, in response to execution by the processing device, cause the processing device to (0045:
 	“get text from one or more log files generated during database replication processing in a cloud computing environment” (0046,0065, line 1-4 – Birch teaches replication between servers connected in a network environment, particularly data is being replicated and tracking replication failure when data fails to replicate, while replication  application server maintains the respective log files, further validation application server replication errors ae maintained i.e. replication error in an error log maintained)  ;
 	“transform the text into a structured language form” (0052, line 7-8 – Birch teaches message from a file stored module text maintains as extended markup language or XML format)
 	“analyze the one or more errors to determine one or more recovery jobs associated with database replication processing in the cloud computing environment for 
 	“invoke the one or more recovery jobs” (Birch: 0014, line 1-2, 0032, line 1-2, 0047, line 1-6 – Birch teaches tracking errors and error validation particularly applications associated with the replication or replicable data structure, also prior art supports in the process or error validation, tests other different failure, recovery and load conditions identifying from the server log files).
 	It is however, noted that Birch does not disclose “represented by vectors;
 	identify patterns in the vectors;
 	classify one or more errors based on the identified patterns using supervised learning 
 	On the other hand, Li disclosed “represented by vectors; identify patterns in the vectors” (Abstract, fig 2, 0032, 0035 – Li teaches error prediction engine to identify not only data set errors, but also extracting parameters in each data set corresponding vectors forming vector matrix, Li also teaches clustering model used in building existing errors and respective vectors patterns arranged in matrix form)
 	“classify one or more errors based on the identified patterns using supervised learning” (fig 2, element 210,212, 0012, line 1-5, 0014,0032, fig 3A-3C - Li teaches identifying error types and new error type and each error type is unique from the calculated clusters.  Prior art of Li also teaches generating and identifying frequent 
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of invention to use the automated log analysis using deep learning model in identifying types of new error, generating corresponding vectors, vector parameters of Li et al., into validating application server replication errors of Birch et al., because that would have allowed users of Birch to use generating data structure corresponding vectors, integrating application error prediction engine to create know error types, while identifying new error types (Li: fig 2), further allows to determine frequent items to generate respective pattern tree that uniquely identify error(s), thereby predicting potential errors identifying the root cause of the errors, identifying relationships between errors, error categories (Li: 0009-0010), thereby resolving error issues more effectively, thus improves quality and reliability of the system. 
 	It is however, noted that both  Birch et al, Li et al., do not disclose” as either a recoverable error or an unrecoverable error”.  On the other hand, Sade disclosed “as either a recoverable error or an unrecoverable error” (fig 1-2, error element 120, para 0026-0027,0035-0036 – Sade teaches identifying errors during process and also processing module may determine whether error (element 120) is uncorrectable or unrecoverable or recoverable  based on process conditions, further process module 
  	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use recovery from multiple data errors of Sade et al., into users of Birch et al, Li et al because that would have allowed users of Birch, Li to first identify multiple data errors, identifying specific nature of error for example hardware, software or both combination of error, using Sade’s error recovery logic in processing error(s) identifying specific memory location respective error message to determine whether error may be recoverable, or unrecoverable, further implementing recoverable process to recover data and correct the data error may allow processor resume operations (Sada: 0023), while preventing data crash, thus improves overall quality and reliability of the process of errors (Sada: Abstract)

As to Claim 2,9,16 the combination of Birch, Li and Sada disclosed:
 	notify a user of the one or more recovery jobs,(Birch: 0032, line 1-2,0047-0048 recoverable errors, and unrecoverable errors” (Sada: 0036, line 1-2, 0037, 0040).


As to Claim 3,10,17 the combination of Birch, Li and Sada disclosed:
 	wherein instructions to transform the text into a structured language form represented by vectors comprise instructions stored thereon that, in response to execution by the processing device, cause the processing device to:
 	segment the text into sentences (Birch: 0052,0066);
 	segment the sentences into tokens (Burcg 0046 – log files stores in conjunction with the test sequence to the error validation ;
 	tag tokenized sentences as parts of speech (Sada: fig 7, audio processor) ;
 	“detect entities in tagged sentences” (Birch: 0064 feature relation with error log data and the test sequence);
 	detect relations among entities (Sada: 0046); and
 	convert relations into vectors (Li: fig 2, 208,0011,0032)

As to Claim 4,11,18 the combination of Birch, Li and Sada disclosed:
 	“wherein instructions to classify one or more errors based on the identified patterns using supervised learning as either a recoverable error or an unrecoverable error perform error classification” (Sada: 0026-0027,0034, while Li disclosed error types and/or category of new error types identifying unique error types Li: 0012-0013)
 by applying the vectors to an error classification predictive model (Li: 0029, fig 1-2, 0029,0032).



As to Claim 5,12,19 the combination of Birch, Li and Sada disclosed:
further comprising instructions stored thereon that, in response to execution by the processing device, cause the processing device to:
 	“split the vectors into training data and testing data” (Li: fig 2, 0032;
 	train the error classification predictive model with the training data (Li: 0032-0033);
 	“test the error classification predictive model with the testing data” (Li: 0030-0031, line 3-5, 0056-0057, table 1);
 	“evaluate metrics from the training and testing” (Li: 0011,0015,0036); and
 	“tune error classification predictive model parameters in response to the evaluated metrics” (Li: 0033-0035).

As to Claim 6,13,20 the combination of Birch, Li and Sada disclosed: “wherein the error classification predictive model performs binary classification on the vectors” (Li: 0033-0034).

As to Claim 7,14,21 the combination of Birch, Li and Sada disclosed 
further comprising instructions stored thereon that, in response to execution by the processing device, cause the processing device to:
 	“classify errors into sub-types of errors” (Li: 0012-0013) and determine one or more recovery jobs for each sub-type of recoverable error” (Sada: 0026-0027, fig 1-2).






Conclusion

The prior art made of record
				a.  	US Pub. No.  	2010/0268991
				b. 	US Pub. No. 		2019/0065343
				c. 	US Pub. No. 		20150089280















 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure




 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2154